Citation Nr: 1419635	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to a low back condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from May 1970 to April 1972.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran testified at a Travel Board hearing in November 2012.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran contends that his currently diagnosed bilateral peripheral neuropathy of the lower extremities is related to service.  Specifically, he asserted in his November 2012 Board hearing that his neuropathy is caused by a low back disability.  He explained that he injured his back in service, and that a subsequent post-service back injury was related to the initial injury in service.  He further stated that the low back injury in service was the direct cause of his current bilateral peripheral neuropathy of the lower extremities.

Service treatment records of August 1970 and March 1971 show that the Veteran had an injury to his lower back.  

A May 1989 private treatment record from Dr. I.A. notes that the Veteran had numbness and tingling of the bilateral legs associated with low back pain.  A January 1995 private treatment record from Dr. L.N.S. states that the Veteran has peripheral neuropathy secondary to severe back disease.  

Service connection for a low back disability was denied in July 1972.  In his May 2010 notice of disagreement, the Veteran requested to reopen his claim for service connection for a low back disability, asserting that his peripheral neuropathy is secondary to his low back disability.

The Board finds that the issue of service connection for bilateral peripheral neuropathy of the lower extremities is inextricably intertwined with the service connection claim for a low back disability.  Therefore, the issue must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Develop and adjudicate the inextricably intertwined issue of service connection for a low back disability.  The Veteran should be advised in writing of the determination and his appellate rights (that issue is not before the Board, and will be before the Board only if he perfects an appeal of a negative determination.)

2.  Then, readjudicate the claim for service connection for bilateral peripheral neuropathy of the lower extremities, secondary to a low back disability, on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



